ON APPLICATION OF APPELLEE FOR A REHEARING
No. 3906. Decided December 17, 1947.
OPINION
By HUNSICKER, J.
Appellee in its application for a rehearing of this case, asserts that the defense of new oral lease is equitable in its nature, and hence not permissible as a defense in an action in forcible entry and detainer, an action at law, in the Municipal Court of Akron.
The fifth syllabus in Kling, Admr., v. Bordner, 65 Oh St 86, has been extended by express declaration in Hodges v. Ettinger, 137 Oh St 460, at p. 467, the syllabus of which case is as follows:
“The doctrine of part performance can be invoked, to take a case out of the statute of frauds in Ohio only in cases involving the sale or leasing of real estate, wherein there has been a delivery of possession of the real estate in question, and in settlements made upon consideration of marriage, followed by actual marriage. Such doctrine of part performance has no place in the law governing contracts for personal services. (The cases of La Bounty v. Brumback et al., 126 Oh St, 96, and Kling, Admr., etc., v. Bordner, 65 Oh St, 86, distinguished.)”
An analysis of the Hodges v. Ettinger case, supra, may be found in 8 Cincinnati Law Review 190.
In the instant case it is to be remembered that the trial court refused to permit the introduction of any evidence as to the claim of fact that there was a new oral agreement of lease entered into. There was no attempt on the part of appellant herein to invoke the equity power of the Municipal Court to declare specific performance of a contract to make a lease. Testimony was offered tending to prove that in fact a new oral lease had been made, that defendant held the premises thereunder, and that, by reason thereof, he was not guilty of the claimed holding over.
In the case of Utzinger Co. v. Schroyer, 67 N. E. (2d) 871, relied upon by appellee in this application, an attempt was *524made on the part of the lessee to set up a defense of an oral agreement to negotiate a new lease. In that case the opinion of the court states that the claimed oral contract of the lessee, Utzinger, “was set up defensively, considered and determined in that court” and resolved against the lessee.
In the case of Breuer v. Berold, 9 C. C. (N. S) 350, the action was brought by the tenant out of possession, claiming damages for breach of a claimed oral lease, and the court held that “His right of action depended upon part performance of the contract, the doctrine of which obtains in equity only, and does not avail to render a contract, which is void by the statute because unwritten or unsigned, capable of being sued on in a court of law.”
The case of Ossage v. Foley, et al., 20 Oh Ap 16, was similar to the Breuer v. Berold case, supra, in that the action was brought by the lessee, claiming damages for failure to execute a lease of lands pursuant to an oral agreement to make such a lease.
The evidence sought to be introduced in the case before us is a matter of defense, and not a request for equitable relief. There is sought to be introduced, evidence of the fact that a new oral lease had been agreed upon, and that possession was continued, as well as several months’ rent paid, under such new oral lease.
In the case of Kane, et al., v. Dominick, 21 C. C. (N. S) 500, the court said.
“It is true, of course, that equity can not be administered by a justice of the peace, but it is not true that it involves the exercise of equitable jurisdiction to receive evidence of an oral lease of land for one year.”
and it was there decided that a justice of the peace may receive evidence of facts which will take a case out of the operation of the statute of frauds.
See also:
Dennis v. Hanson and Weddell, Exrs., 5 C. D. 465, 12 O. C. C. 445.
Kent v. Kent, 27 Abs. 254.
Artcraft Specialty Co., et al., v. Center Woodland Realty Co., 40 Oh Ap 125, at p. 129.
The application for a rehearing is denied.
DOYLE, PJ, and STEVENS, J, concur.